 
Exhibit 10.3
 
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED MASTER MOTOR VEHICLE OPERATING
LEASE AGREEMENT
 


 
This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED MASTER MOTOR VEHICLE
OPERATING LEASE AGREEMENT (this “Amendment”), dated as of December 23, 2005,
amends the Second Amended and Restated Master Motor Vehicle Operating Lease
Agreement (the “AESOP I Operating Lease”), dated as of June 3, 2004, by and
between AESOP LEASING L.P., a Delaware limited partnership, as lessor (the
“Lessor”) and CENDANT CAR RENTAL GROUP, INC., a Delaware corporation (“CCRG”),
as lessee (in such capacity, the “Lessee”) and as administrator (in such
capacity, the “Administrator”). Unless otherwise specified herein, capitalized
terms used herein shall have the meanings ascribed to such terms in (i) the
Definitions List attached as Schedule I to the Second Amended and Restated Base
Indenture, dated as of June 3, 2004 (as amended to date, the “Base Indenture”),
between Cendant Rental Car Funding (AESOP) LLC (“CRCF”), as Issuer, and The Bank
of New York, as Trustee, as such Definitions List may from time to time be
amended in accordance with the terms of the Base Indenture or the AESOP I
Operating Lease, as applicable.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to Section 29 of the AESOP I Operating Lease, the AESOP I
Operating Lease may be amended with an agreement in writing signed by the Lessor
and the Lessee and consented to in writing by CRCF, as lender (in such capacity,
the “Lender”), and the Trustee;
 
WHEREAS, the parties desire to amend the AESOP I Operating Lease to reflect a
change in the maximum term certain vehicles may be leased by the Lessee pursuant
to the AESOP I Operating Lease from eighteen (18) to thirty-six (36) months; and
 
WHEREAS, the Lessor has requested the Trustee and the Lender to, and, upon this
Amendment becoming effective, the Lessor, the Lender and the Trustee have agreed
to, amend certain provisions of the AESOP I Operating Lease as set forth herein;
 
NOW, THEREFORE, it is agreed:
 

1.  
Section 2.6(a)(ii) and Sections 3.1(a) and (b) of the AESOP I Operating Lease
are hereby amended such that all references therein to “eighteen (18) months”
shall hereby be replaced with “thirty-six (36) months.”

 

2.  
This Amendment is limited as specified and, except as expressly stated herein,
shall not constitute a modification, acceptance or waiver of any other provision
of the AESOP I Operating Lease.

 

3.  
This Amendment shall become effective as of the date (the “Amendment Effective
Date”) on which each of the following have occurred: (i) each of the parties
hereto shall have executed and delivered this Amendment to the Trustee, (ii) the
Rating Agency Consent Condition shall have been satisfied with respect to this
Amendment and (iii) the Trustee and the Lender shall have consented hereto.

 
 
 

--------------------------------------------------------------------------------

 
 

4.  
From and after the Amendment Effective Date, all references to the AESOP I
Operating Lease shall be deemed to be references to the AESOP I Operating Lease
as amended hereby.

 

5.  
This Amendment may be executed in separate counterparts by the parties hereto,
each of which when so executed and delivered shall be an original but all of
which shall together constitute one and the same instrument.

 

6.  
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 


 
-2-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.
 

     
AESOP LEASING L.P., as Lessor
   
By:
/s/ Lori Gebron
     
Name: Lori Gebron
Title: Vice President



 



     
CENDANT CAR RENTAL GROUP, INC., as
Lessee and Administrator
   
By:
/s/ Elizabeth R. Cohen
     
Name: Elizabeth R. Cohen
Title: Vice President and Assistant Treasurer













Acknowledged and Consented
 


 

 
CENDANT RENTAL CAR FUNDING (AESOP) LLC, as Lender
 
   
By:
/s/ Lori Gebron
 
Name: Lori Gebron
Title: Vice President



 

 
THE BANK OF NEW YORK, as Trustee
 
   
By:
/s/ John Bobko
 
Name: John Bobko
Title: Vice President



 